13-2548
         Lajqi v. Lynch
                                                                                       BIA
                                                                                  Cheng, IJ
                                                                               A093 343 124
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 26th day of February, two thousand sixteen.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                ROSEMARY S. POOLER,
 9                SUSAN L. CARNEY,
10                     Circuit Judges.
11       _____________________________________
12
13       FLAKRON LAJQI, AKA FLJAKRON LAJAJCI,
14       AKA FLAKORN LAJCI,
15                Petitioner,
16
17                        v.                                    13-2548
18                                                              NAC
19       LORETTA E. LYNCH, UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _____________________________________
23
24       FOR PETITIONER:               Gregory G. Marotta, Vernon, New
25                                     Jersey.
26
27       FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
28                                     General; Francis Fraser, Senior
29                                     Litigation Counsel; Kate D. Balaban,
30                                     Trial Attorney; Office of
 1                           Immigration Litigation, United
 2                           States Department of Justice,
 3                           Washington, D.C.
 4
 5       UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

 9       Petitioner Flakron Lajqi, a native of Yugoslavia and a

10   citizen of Serbia and Kosovo, seeks review of a May 31,

11   2013, decision of the BIA affirming the February 3, 2012,

12   decision of an Immigration Judge (“IJ”), which denied his

13   application for asylum, withholding of removal, and relief

14   under the Convention Against Torture (“CAT”).   In re Flakron

15   Lajqi, No. A093 343 124 (B.I.A. May 31, 2013), aff’g No.

16   A093 343 124 (Immig. Ct. N.Y. City Feb. 3, 2012).   We assume

17   the parties’ familiarity with the underlying facts, the

18   procedural history, and the issues presented.

19       Under the circumstances of this case, we review the

20   IJ’s decision, including the portions not explicitly

21   discussed by the BIA.   Yun-Zui Guan v. Gonzales, 432 F.3d
22   391, 394 (2d Cir. 2005).   The applicable standards of review

23   are well established.   See 8 U.S.C. § 1252(b)(4)(B); see

24   also Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir.

25   2009).

                                   2
 1       For asylum applications such as Lajqi’s, which are

 2   governed by the REAL ID Act, the agency may, considering the

 3   totality of the circumstances, base a credibility finding on

 4   an asylum applicant’s “demeanor, candor, or responsiveness,”

 5   the plausibility of his account, and inconsistencies in his

 6   statements, without regard to whether they go “to the heart

 7   of the applicant’s claim.”     See 8 U.S.C.

 8   § 1158(b)(1)(B)(iii); Xiu Xia Lin v. Mukasey, 534 F.3d 162,

 9   167 (2d Cir. 2008).

10       The agency’s adverse credibility finding is supported

11   by substantial evidence.     As the IJ correctly noted, Lajqi’s

12   testimony was both internally inconsistent and inconsistent

13   with his asylum application.     See Xiu Xia Lin, 534 F.3d at

14   167 (providing that an IJ may support an adverse credibility

15   determination with “any inconsistency or omission”).     For

16   example, Lajqi’s testimony regarding his alleged January

17   2008 beating by members of a rival political faction

18   conflicted with his description of the incident in his

19   asylum application, and was internally inconsistent.     The

20   inconsistencies related to when the attack occurred, whether

21   he suffered any physical harm, and what his assailants said

22   to him during the alleged attack.     The IJ considered and


                                     3
 1   rejected his explanations that he was “confused,”

 2   “stressed,” and “emotional.”     Even if these explanations are

 3   plausible, they did not have to be credited by the agency.

 4   See 8 U.S.C. § 1158(b)(1)(B)(iii); Majidi v. Gonzales, 430

 5 F.3d 77, 80-81 (2d Cir. 2005).

 6       The IJ also appropriately based her decision in part on

 7   Lajqi’s demeanor during the hearing.     8 U.S.C.

 8   § 1158(b)(1)(B)(iii).   This Court grants “particular

 9   deference” in reviewing an agency’s demeanor findings.     Shue

10   Wen Sun v. BIA, 510 F.3d 377, 380-81 (2d Cir. 2007)(internal

11   quotation marks omitted); see also Li Zu Guan v. INS, 453

12 F.3d 129, 140 (2d Cir. 2006).

13       Because the only evidence of a threat to Lajqi’s life

14   or freedom depended upon his credibility, the adverse

15   credibility determination necessarily precludes success on

16   his claims for asylum and withholding of removal.    See Paul

17   v. Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

18       For the foregoing reasons, the petition for review is

19   DENIED.   As we have completed our review, the pending motion

20   for a stay of removal in this petition is DISMISSED as moot.

21

22                               FOR THE COURT:
23                               Catherine O’Hagan Wolfe, Clerk
24
25



                                     4